DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
Response to Amendment
As to the amended claims and remarks received on, 5/10/22, the previous rejections are withdrawn.

Allowable Subject Matter
Claims 11-12, 15-18, 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an automatic analyzer with: a detection unit including a flow cell to accommodate a reaction liquid serving as an analysis subject; a suction nozzle to suck the reaction liquid into the flow cell via a flow channel; an atmosphere releasing vessel with an opening to evaporate any liquid disposed therein via the opening and to discharge any liquid disposed therein; a pump to supply a pumped liquid to the flow cell and the atmosphere releasing vessel; a drain tank that stores the liquid discharged from the atmosphere releasing vessel; a power-cutting instructing unit configured to transmit a power-cutting instruction to cut a power supply to the pump; a table to adjust position of tank and auxiliary container, the table having: a vertical drive mechanism that moves the table in a vertical direction; a rotating mechanism that rotates the table; and a positional adjustment mechanism that holds a constant vertical position of the table after cutting the power supply; and a control unit configured to: execute, while the power-cutting instruction from the power-cutting instruction unit is not received, first liquid supplying processing to: cause the suction nozzle to be inserted into tank using the vertical drive mechanism of the table, cause the pump to supply the pumped liquid to the suction nozzle via the flow channel, terminate the supply of the pumped liquid to the suction nozzle via the flow channel, and transition the automatic analysis apparatus to a standby state, and execute second liquid supplying processing in response to receipt of the power-cutting instruction from the power-cutting instructing unit to: cause the suction nozzle to be inserted into the tank using the vertical drive mechanism of the table, and cause the pump to supply the pumped liquid to the flow cell and suction nozzle via the flow channel, cause the pump to supply the pumped liquid to auxiliary container, positions of the tank and the auxiliary container using the rotating mechanism of the table, cause the suction nozzle to be inserted into the auxiliary container using the vertical drive mechanism of the table, and stop supply of power to the automatic analysis apparatus, wherein the suction nozzle, the flow cell, the atmosphere releasing vessel, and the drain tank are connected in sequence via the flow channel; the flow cell is disposed at a position higher than positions of the auxiliary container, the suction nozzle, the atmosphere releasing vessel, and the drain tank in a gravity direction; and the atmosphere releasing vessel is disposed at a position higher than a position of the drain tank in a gravity direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798